                       Case 1:21-cr-00352-PAE Document 21 Filed 08/26/21 Page 1 of 1
                                                       U.S. Department of Justice
              [Type text]
                                                                           United States Attorney
                                                                           Southern District of New York
                                                                           The Silvio J. Mollo Building
                                                                           One Saint Andrew’s Plaza
                                                                           New York, New York 10007



                                                                           August 25, 2021

              By ECF
              The Honorable Paul A. Engelmayer
              United States District Judge
              Southern District of New York
              40 Foley Square
              New York, New York 10007

                       Re:      United States v. Miguel Compres, 21 Cr. 352 (PAE)

              Dear Judge Engelmayer:

                     The Government respectfully submits this letter on behalf of both parties in advance of the
              conference scheduled for August 31, 2021, at 10:30 A.M., and requests an adjournment of
              approximately thirty (30) days. There have been no prior requests for adjournments in this case.

                      The requested adjournment will permit additional time for ongoing discussions among the
              parties regarding a potential pretrial resolution of this matter. Accordingly, the Government
              further requests that the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A),
              from August 31 through the date of any newly-scheduled conference.1 The Government has
              conferred with counsel for the defendant, who consents to the adjournment and exclusion of time.

       Respectfully submitted,
*5$17('7KHFRQIHUHQFHLVDGMRXUQHGWR
                                                                           AUDREY STRAUSS
6HSWHPEHU at 10:30
                                                                           United States Attorney
a.m)RUWKHUHDVRQVVWDWHGZLWKLQWLPH
                                                                           Southern District of New York
LVH[FOXGHGSXUVXDQWWR86& K  $ XQWLO
6HSWHPEHU7KH&OHUNRI&RXUWLVUHTXHVWHGWR
                                                                     By:               /s/
WHUPLQDWHWKHPRWLRQDW'NW1R                                       Jarrod L. Schaeffer
                                         6
     SO ORDERED.                                                           Assistant United States Attorney

                        
                   __________________________________
                         PAUL A. ENGELMAYER
                                                                           Tel: (212) 637-2270


                         United States District Judge


              1
               Pursuant to Rule 2.E of the Court’s Individual Rules of Practice in Criminal Cases, the
              Government has separately submitted a proposed order excluding time under the Speedy Trial Act.
